         Case: 3:17-cv-00435-wmc Document #: 44 Filed: 08/18/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 ANGELO LEHN,

          Plaintiff,                                              ORDER
    v.
                                                          Case No. 17-cv-435-wmc
 RICHARD REED, et al.,

          Defendants.


         Pro se plaintiff Angelo Lehn is proceeding in this lawsuit against defendants on

Eighth Amendment failure to protect claims. On June 30, 2020, defendants filed a motion

for summary judgment. (Dkt. #34.) The court set July 20, 2020, as plaintiff’s opposition

deadline. That deadline has passed, and Lehn has not responded to defendants’ motion

or contacted the court seeking an extension of that deadline. His failure to respond to

defendants’ motion, or to take any other action indicating that he is preparing an

opposition, suggests that he has abandoned this lawsuit. Accordingly, the court will give

Lehn one more chance to respond to defendants’ motion: he now has until September 8,

2020, to file an opposition to defendants’ motion for summary judgment. His failure to

meet this deadline will cause the court to dismiss this case with prejudice for failure to

prosecute, pursuant to Federal Rule of Civil Procedure 41(b).
      Case: 3:17-cv-00435-wmc Document #: 44 Filed: 08/18/20 Page 2 of 2



                                      ORDER

      IT IS ORDERED that plaintiff Angelo Lehn may have until September 8, 2020,

to file a response to defendants’ motion for summary judgment.    If Lehn does not

respond by that date, the court will dismiss his claims with prejudice.

      Dated this 18th day of August, 2020.

                                       BY THE COURT:

                                       /s/

                                       WILLIAM M. CONLEY
                                       District Judge




                                             2
